Denny, J.,
concurring: The Greensboro-High Point Airport Authority was created as an agency of Guilford County by chapter 98 of the Public-Local Laws of 1941. The agency was created for the purpose of operating and maintaining an airport formerly owned and operated by Guilford- County, which airport is located about equidistant from Greensboro and High Point. The corporation or agency created by the above Act derives its powers from the Act and the amendments thereto, as well as from the general law. See section 9 of the Act set out in the majority opinion. This fact, however, does not prevent the operation, expansion and maintenance of the airport by such agency from being for a public purpose, as declared by the general law. G. S., 63-5. Turner v. Reidsville, 224 N. C., 42, 29 S. E. (2d), 211; Reidsville v. Slade, 224 N. C., 48, 29 S. E. (2d), 215.
While strictly speaking the Greensboro-High Point Airport Authority is an agency of Guilford County, it operates and maintains an airport primarily for the benefit of the City of Greensboro and the City of High Point, and is authorized by the Act of its creation to contract with said municipalities. No doubt the primary purpose in creating the Airport Authority was to establish and maintain adequate airport facilities for these two cities, in lieu of the establishment of separate airports by the respective municipalities or for the establishment of a single airport under the general law by the joint action of the municipalities to be served. G. S., 63-4.
I think that chapter 206 of the Session Laws of 1945, authorizes the City of High Point, the City of Greensboro and Guilford County to contribute to the support, expansion and maintenance of the Greensboro-High Point Airport, now operated by the Airport Authority. The governing boards of the respective municipalities named in this Act cannot levy an ad valorem tax for the support, expansion or maintenance of an airport, without a vote of the people. Sing v. Charlotte, 213 N. C., 60, 195 S. E., 271. This Act, however, provides that these respective municipalities “may levy an annual ad valorem tax for the promotion, purchase, operation, repair, maintenance, expansion or construction of *21airports, airport facilities, equipment, buildings and parking areas in Guilford County, provided a majority of tbe qualified voters in tbe respective political subdivisions approve same at an election called and beld for any or all of said purposes.” Tbe Act further authorizes tbe municipalities which are parties hereto, to enter into an agreement or contract with the Greensboro-High Point Airport Authority for receiving, administering and expending any funds obtained under authority of the Act. An election in which the qualified voters might approve the levy of an ad valorem tax for the purposes authorized in the Act, would not affect one way or the other the right of the respective governing boards to contract with the Greensboro-High Point Airport Authority relative to the expenditure of the tax funds. I think when the General Assembly authorized Greensboro, High Point and Guilford County to contract with the Greensboro-High Point Airport Authority for the expenditure of funds raised by ad valorem taxes, it gave these municipalities the power to contract with said Airport Authority for the development of the Greensboro-High Point Airport and to appropriate any unappropriated funds in the treasury of the respective political subdivisions for that purpose, provided such funds were derived from sources other than taxation.
In this jurisdiction a municipal hospital is held not to be a necessary governmental expense. Nevertheless, if a municipality has funds in its treasury, derived from sources other than taxation, such funds may be expended for the support and maintenance of a municipal hospital. Nash v. Monroe, 198 N. C., 306, 151 S. E., 634. A city may use funds on hand for. a public purpose, without the approval of the voters, provided the funds were obtained from sources other than taxation. Burleson v. Board of Aldermen, 200 N. C., 30, 156 S. E., 241; Mewborn v. Kinston, 199 N. C., 72, 154 S. E., 76; Adams v. Durham, 189 N. C., 232, 126 S. E., 611.
It is stipulated that the funds appropriated by the respective municipalities which are parties hereto, were derived from sources other than taxation. We are bound by the record.
The imposition of a tax is not involved. The funds appropriated are already on hand and the expenditure thereof will impose no further liability on the respective municipalities. Moreover, the expenditure of the funds is restricted to capital improvements at the Greensboro-High Point Airport. This is in conformity with the provisions of the 1945 Act, which authorizes the municipalities and the Airport Authority to contract as to the expenditure of any sums received from the municipalities and expended by the Airport Authority. Therefore, I vote to affirm.